Case 4:18-cv-00078-JHM-HBB Document 19 Filed 11/08/18 Page 1 of 2 PageID #: 390




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  OWENSBORO DIVISION

  ROBERT TAPP,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
                 v.                                )   Case No. 4:18-cv-00078-JHM-HBB
                                                   )
  LIBERTY LIFE ASSURANCE COMPANY                   )
  OF BOSTON,                                       )
                                                   )
                 Defendant.                        )

            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

        Defendant, Liberty Life Assurance Company of Boston (“Liberty”), by and through

 undersigned counsel, files this Motion pursuant to Fed. R. Civ. P. 12(c) and requests the Court to

 dismiss Plaintiff’s claims as barred by the applicable statute of limitations and by the doctrine of

 laches. In support of this Motion, Liberty states that it is entitled to judgment based on the

 pleadings filed in this matter. Liberty incorporates its Memorandum in Support of its Motion for

 Judgment on the Pleadings.

        WHEREFORE, for the foregoing reasons and the reasons submitted for the Court’s

 consideration in the Memorandum in Support of the Motion for Judgment on the Pleadings, Liberty

 respectfully requests this Court to enter judgment on its behalf and dismissing all claims contained

 in Plaintiff’s Complaint [Doc. 1], and for such other and further relief as the Court deems just and

 appropriate.
Case 4:18-cv-00078-JHM-HBB Document 19 Filed 11/08/18 Page 2 of 2 PageID #: 391




                                            Respectfully submitted,

                                            OGLETREE, DEAKINS, NASH,
                                            SMOAK & STEWART, P.C.

                                            By:_ s/ Eric P. Mathisen
                                            Eric P. Mathisen, IN Bar No. 19475-71
                                            Admitted pro hac vice
                                            56 S. Washington St., Suite 302
                                            Valparaiso, IN 46383
                                            Phone: 219-242-8666
                                            Fax: 219-242-8669
                                            eric.mathisen@ogletree.com

                                            Kevin E. Roberts, KY Bar No. 96835
                                            111 Monument Circle, Suite 4600
                                            Indianapolis, IN 46204
                                            Ph.: (317) 916-1300
                                            Fax: (317) 916-9076
                                            kevin.roberts@ogletree.com

                                            ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing DEFENDANT’S MOTION FOR JUDGMENT ON THE
 PLEADINGS was filed electronically on November 8, 2018 and that service of same on all counsel
 of record will be made by the Court’s CM/ECF system as follows:

               Clifton A. Boswell
               cliff@cliftonboswell.com

        I further certify that service was made on the following non-registered ECF counsel of
 record by placing copies of the foregoing DEFENDANT’S MOTION FOR JUDGMENT ON THE
 PLEADINGS in envelopes properly addressed to them and with sufficient first-class postage pre-
 paid:

               None

                                            s/ Eric P. Mathisen
                                            Eric P. Mathisen
